DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 8/5/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,610,066 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for allowance:  claims 1, 8, 17 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
The prior arts of record, Kilkenny et al (US 2008/0115302) in view of Rumberger et al (US 2015/0097140), do not teach “wherein the cleaning composition dissolves in
water and releases from the nonwoven material to achieve at least a 3-log reduction in
Staphlococcus aureus within 5 minutes” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1 and 8.
The prior arts of record, Kilkenny et al (US 2008/0115302) in view of Rumberger et al (US 2015/0097140), do not teach “wherein the cleaning composition dissolves in
water and released from said nonwoven pouch to achieve at least a 3-log reduction in
Staphlococcus aureus within 5 minutes” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 17.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER C CHIANG whose telephone number is (571)270-5613.  The examiner can normally be reached on Mon-Fri 10 AM- 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER C CHIANG/Primary Examiner, Art Unit 3754